DETAILED ACTION
	This communication is responsive to Amendment, filed 06/20/2022. 
Claims 1-20 are pending in this application. In the Amendment, claims 1, 6, 11, and 16 have been amended. This action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (Pub. No. US 2015/0177933), Graham (Pub. No. US 2008/0028292), Deline (Pub. No. US 2008/0104535), and Bjorkegren (Pat. No. US 9,715,482).
Per claim 1, Cueto teaches a system, comprising: a communication network; a hardware computing device coupled to the communication network, the hardware computing device including: a memory; a display having a user interface including a main viewing area and a content strip tray; at least one processor executing specific computer-executable instructions within a memory, wherein the at least one processor is configured to:
retrieve a corpus of electronic content, the corpus of electronic content including a plurality of contiguous visual sections, retrieve a plurality of contiguous thumbnails that correspond to the plurality of visual sections, display in the main viewing area a viewable portion of the plurality of visual sections, display in the content strip tray a viewable portion of the plurality of thumbnails (figs. 3a-6b; [0017]; [0020]; [0046]; [0050]; [0051]).
Cueto does not specifically teach wherein each visual section in the plurality of contiguous visual sections has a length, a type of content and a structure; wherein each thumbnail, in the plurality of thumbnails, is proportional in length to a corresponding visual section, in the plurality of contiguous visual sections; display an accent effect over an accent portion, within the viewable portion of the plurality of thumbnails in the content strip tray, wherein the accent portion corresponds to the viewable portion of the plurality of visual sections in the main viewing area; and display an assignment indicator, over the viewable portion of the plurality of thumbnails in the content strip tray, to indicate at least one of a due date or a completion status for an assignment.
Graham teaches wherein each visual section in the plurality of contiguous visual sections has a length, a type of content and a structure and display an accent effect over an accent portion, within the viewable portion of the plurality of thumbnails in the content strip tray, wherein the accent portion corresponds to the viewable portion of the plurality of visual sections in the main viewing area (figs. 2a-2b; [0034]; [0036]; [0103]; [0124]; [0128])
Deline teaches wherein each thumbnail, in the plurality of thumbnails, is proportional in length to a corresponding visual section, in the plurality of contiguous visual sections ([0008]; [0043]; [0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Graham and Deline in the invention of Cueto in order to provide the user with thumbnail images with actual contents or section of the document. Thus, this would provide a convenient view of a document structure making it easy for the use to find relevant information within the document and provide highly useful way of keeping track of one’s position within lengthy document.
The modified Cueto does not specifically teach display an assignment indicator, over the viewable portion of the plurality of thumbnails in the content strip tray, to indicate at least one of a due date or a completion status for an assignment.  
However, Bjorkegren teaches display an assignment indicator, over the viewable portion of the plurality of thumbnails in the content strip tray, to indicate at least one of a due date or a completion status for an assignment (col. 5, lines 25-48 and lines 59-67; col. 8, lines 34-42; col. 9, lines 58-64; col. 10, lines 11-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Biorkegren in the invention of the modified Cueto in order to provide the user with indicator that highlight consumption representation to allow the user to visualize the progress of the content that has been consumed.
Per claim 2, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: display a second viewable portion of the plurality of visual sections in the main viewing area and move the accent effect from the accent portion of the plurality of thumbnails in the content strip to a second accent portion within the plurality of thumbnails in the content strip tray, wherein the second accent portion within the plurality of thumbnails in the content strip tray corresponds to the second viewable portion of the plurality of visual sections in the main viewing area (Graham [0036]).
Per claim 3, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: detect a touch input at the content strip of the user interface, and display a second viewable portion of the plurality of visual sections in the main viewing area to the user based on a direction and a length of the touch input (Cueto, [0051]; Graham, [0036]).
Per claim 4, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: label at least one thumbnail, in the viewable portion of the plurality of thumbnails, with a header, wherein the header is never displayed in the main viewing area (Cueto, fig. 4b; [0017]; [0044]).
Per claim 5, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: receive a command from the user to add a marker at a location in the viewable portion of the plurality of thumbnails or a location in the plurality of visual sections; and display the marker at the location in the viewable portion of the plurality of thumbnails or the location in the plurality of visual sections (Cueto, figs. 4a-4b; [0045]; Graham, [0032]; [0047]; [0128]).
Per claim 6, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: display the assignment indicator to further indicate an amount of content left to read for the assignment (Bjorkegren, col. 5, lines 25-48 and lines 59-67; col. 8, lines 34-42; col. 9, lines 58-64; col. 10, lines 11-16).
Per claim 7, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: display a note, over the viewable portion of the plurality of thumbnails in the content strip tray, wherein the note includes written content (Cueto, [0044]; [0045]; Graham, [0028]; [0031]; [0032]; [0044]; [0046]). 
Per claim 8, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: modify a width of the content strip tray to a new width (Graham, [0035]; Deline, fig. 4; [0008]; [0043]; [0076]).
Per claim 9, the modified Cueto teaches the system of claim 1, wherein the accent effect indicates the current user location within the viewable portion of the plurality of thumbnails (Graham, [0034]; [0036]).
Per claim 10, the modified Cueto teaches the system of claim 1, wherein the system is further configured to: receive an indication of a desired location on a thumbnail; and display in the main viewing area a location in the plurality of visual sections that corresponds with the desired location on the thumbnail (Graham, [0034]; [0036]).
Claims 11-20 are rejected under the same rationale as claims 1-10 respectively.

Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175